 
 
I 
111th CONGRESS
1st Session
H. R. 731 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2009 
Mr. Shadegg (for himself, Mr. Hall of New York, Mr. Brady of Pennsylvania, Mr. Childers, Mr. Bachus, Mr. Heller, and Mr. Latta) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to exclude individuals who have been convicted of committing certain sex offenses from receiving certain burial-related benefits and funeral honors which are otherwise available to certain veterans, members of the Armed Forces, and related individuals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as Jenny’s Law.
2.Exclusion of persons convicted of committing certain sex offenses from receiving certain burial-related benefits and funeral honors
(a)Prohibition against interment or memorialization in National Cemetery Administration, Arlington National Cemetery, and certain State veterans’ cemeteries; prohibition against provision of Presidential memorial certificate, flag, and headstone or markerSection 2411(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:

(4)A person who is classified as a tier III sex offender under the Sex Offender Registration and Notification Act..
(b)Rule of constructionNothing in this Act shall be construed to terminate any benefit available to any person except those benefits specifically terminated by the amendment made by subsection (a).
(c)Effective DateThe amendment made by subsection (a) shall apply with respect to interments and memorializations that occur on or after the date of the enactment of this Act.
3.Constitutional authorityThe constitutional authority on which this Act rests is the power of Congress to make rules for the government and regulation of the land and naval forces, as enumerated in article I, section 8, clause 14 of the United States Constitution. 
 
